SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

664
CA 11-02434
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


BLUEROCK ENERGY HOLDINGS, INC., AND ITS
AFFILIATES NEW YORK ENERGY, INC., BLUEROCK
ENERGY, INC., BLUEROCK ENERGY SERVICES, INC.,
AND BENCHMARK ENERGY, INC.,
PLAINTIFFS-APPELLANTS,

                      V                                            ORDER

ANGELO F. CHAMBRONE, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


HISCOCK & BARCLAY, LLP, SYRACUSE (ALAN R. PETERMAN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered July 18, 2011. The order granted
the motion of defendant for partial summary judgment on his first
counterclaim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court